Order issued November   4    .   2012




                                          In The
                                  Qniirt tif Anat
                    Fift1!   Ittrtrt tit zxa at atta

                                    No. 05-12-010 10-CV


                   HEALTHSMART HOLDINGS, INC., Appellant

                                             V.

                             REAGAN BRUCE, Appellee


                   On Appeal from the 44th Judicial District Court
                               Dallas County. Texas
                         Trial Court Cause No. 11-11763


                                        ORDER
                     Before Justices Richter, Lang-Miers. and Myers

      We DIRECT the Clerk of this   Court to issue   the mandate forthwith.




                                                        I
                                                                          I?
                                                   LANA MYERS             ‘-i


                                                   JUSTICE